Gilbert, J.
Pauline Stanley sued H. E. Stanley for divorce, and sought to have awarded to her the custody of their two children and alimony. Subsequently there was a reconciliation and the parties lived together for some time. The original petition, filed September 20, 1932, alleged that the defendant was a very annoying person; that he was constantly nagging petitioner and complaining to her about everything, causing her to.become highly nervous and *815upset; and that she had been advised by her physician that unless she removed said condition from her life her health would be permanently injured. One amendment to.the petition, filed on January 17, 1934, alleged that on July 1, 1933, there was a reconciliation upon condition that defendant would not abuse petitioner, but that he violated this condition by beating and abusing her, and it was necessary for her to procure a peace warrant for the protection of herself and her children. A second amendment, filed on February 19, 1934, alleged that the defendant falsely accused petitioner of neglecting their children and of loving some one else; that on numerous occasions he would display great anger and fits of temper; that whenever petitioner went to town he would quarrel with her about the reasons for doing so; and that he would argue with her about this, and whether the children should be put to bed early or late, until two or three o’clock in the morning, when it was necessary for petitioner to go to work at six in the morning. The exception is to the overruling of general demurrers in which the defendant contended that the original suit did not set forth a cause of action, and that no amendment could give it life; that the amendments did not allege sufficient facts to meet the legal requirements for the revival of the suit; that the facts alleged in the amendments were at such variance with the original petition that these facts could not revive the suit; and that the original petition and the two amendments could not be harmonized into a general bill for divorce.
The court did not err in overruling the general demurrer. Davis v. Davis, 134 Ga. 804 (68 S. E. 594, 30 L. R. A. (N. S.) 73, 20 Ann. Cas. 20); McLeod v. McLeod, 144 Ga. 359 (87 S. E. 286); Harn v. Harn, 155 Ga. 502 (117 S. E. 383). Phinizy v. Phinizy, 154 Ga. 199 (114 S. E. 185), does not conflict.

Judgment affirmed.


All the Justices concur, except Russell, G. J., absent because of illness.